DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Logan Christenson (Reg. No. 68,802) on June 29, 2021.
The application has been amended as follows: 
Please amend Claim 21 as follows: 
The method of claim 16, further comprising: Page 6 of 12Application No. 17/106,927 Amendment "A" and Response Reply to Office Action of March 9, 2021 


determining that marking, segmentation, or labeling has not been performed for each radiology specialty that corresponds to a subset of cross-sectional medical images 
in response to so determining, refraining from generating or updating a composite report comprising marking, segmentation, or labeling information for each cross- sectional medical image of the plurality of cross-sectional medical images associated with the particular patient that includes marking, segmentation, or labeling.
***

Please amend Claim 24 as follows: 
The system of claim 23, wherein the first subspecialty is a radiology subspecialty comprising any of: neuroradiology or body radiology, wherein body radiology comprises chest and/or abdomen subspecialties.
***

Please amend Claim 25 as follows: 
The system of claim 23, further comprising identifying a subset of the cross-sectional medical images associated with the first subspecialty and presenting the subset to the user, wherein identifying the subset of cross-sectional medical images that are associated with the first subspecialty is based on metadata associated with one or more of the cross-sectional medical images of the plurality of cross-sectional medical images.
***


REASONS FOR ALLOWANCE
Claims 3-9, 1, 13, 15-19, 21 and 23-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, either alone or in combination, does not expressly teach or render obvious each of the limitations of the independent claims 3, 16, 23 and 29. For example, US PG Pub. 2011/0029326A1 (Venon) discloses that a physician may select medical data to be integrated into a report for presentation to a patient after the system notifies the physician that a requested record of findings is available for review, but does not expressly teach automatically generating or updating a composite report upon determination of report availability from additional radiology subspecialties, as claimed. Similarly, US PG Pub. 2008/0130968A1 (Daw) discloses a report generator module for generating a custom report view based on selection of criteria by a requesting physician, but does not explicitly teach or suggest that the custom report can include images from different modalities with lesion markings/annotations, nor that a composite report is automatically generated or updated upon determination of availability of additional radiology subspecialty reports, as claimed. 
For the reasons above, claims 3, 16, 23 and 29 and their respective dependent claims are considered to be in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMAH A BEG/Primary Examiner, Art Unit 2668